Citation Nr: 1633049	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  13-08 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for joint pain, to include as due to undiagnosed illness or medically unexplained chronic multisymptom illness.

3.  Entitlement to service connection for unspecified muscle pain, to include as due to undiagnosed illness or medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to September 1992 and from June 2004 to March 2010, to include service in the Southwest Asia Theater of Operations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In his substantive appeal, the Veteran requested a videoconference hearing at the Atlanta RO.  A hearing was scheduled for June 2015, but the Veteran failed to appear.  It appears that notice of the hearing was sent to the address listed by the Veteran on his substantive appeal.  As the Board has received no request for a postponement or good cause for the Veteran's failure to appear, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

These issues return to the Board following an August 2015 Remand.  Specifically, the Board's Remand instructed the RO to provide the Veteran with appropriate notice concerning the elements required for service connection on a secondary basis, to notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his disabilities, to make reasonable attempts to obtain any additional treatment records identified by the Veteran, and to then schedule the Veteran for VA etiological examinations.  Here, the Veteran was provided appropriate notice regarding secondary service connection, the submission of lay statements to support his claims, and the identification of additional treatment records.  He was provided with additional VA examinations in January 2016.   As such, the Board finds that there has been substantial compliance with its August 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


The Board acknowledges that its August 2015 decision also remanded the issues of entitlement to service connection for erectile dysfunction, asthma, headaches, and a sleep disorder for additional development.  However, in a March 2016 rating decision, the Appeals Management Center granted entitlement to service connection for obstructive sleep apnea and asthma, headaches, and erectile dysfunction.  As these were full grants of the benefits sought on appeal for these claims, they are no longer before the Board.  

The issue of entitlement to service connection for an acquired psychiatric disorder has been raised by the record in the Veteran's appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran has not had chronic fatigue syndrome.

2.  The Veteran's joint pain (separate and distinct from various diagnosed orthopedic disabilities which are already subject to service connection) is not related to active service, to include as due to an undiagnosed illness or other qualifying chronic disability.

3.  The Veteran's muscle pain (separate and distinct from various diagnosed orthopedic disabilities which are already subject to service connection) is not related to active service, to include as due to an undiagnosed illness or other qualifying chronic disability.





CONCLUSIONS OF LAW

1. The criteria for service connection for chronic fatigue syndrome have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015)

2.  The criteria for service connection for joint pain, to include as due to an undiagnosed illness or other qualifying chronic disability, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.317 (2015).

3.  The criteria for service connection for muscle pain, to include as due to an undiagnosed illness or other qualifying chronic disability, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, VA correspondence issued in February 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  Pursuant to the 2015 Board Remand, another letter was sent to the Veteran in December 2015, providing additional notice.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and private treatment records have been obtained and considered.  The Veteran has not identified any outstanding records that have not been obtained.  

The Veteran was most recently provided with VA examinations in January 2016 that involved reviews of the Veteran's claims file and in-person interviews.  The Board finds that the January 2016 VA examinations, with nexus opinions, obtained in this case are adequate, as they involve review of the record, physical examinations of the Veteran, and opinions as to whether the Veteran has diagnosed disabilities due to service or service-connected disability.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2015).  

II.  Service Connection Claims

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (2013); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (noting that lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (2014); 38 C.F.R. § 3.317(a)(1) (2015).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A qualifying chronic disability for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) (West 2014) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2) (West 2014); 38 C.F.R. § 3.317(a), (c) (2015). 

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3) (2015).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b) (2015).

Chronic Fatigue Syndrome

The Veteran seeks entitlement to service connection for chronic fatigue syndrome.  He contends that his current symptoms of chronic fatigue are related to an undiagnosed illness or other qualifying chronic disability associated with his service in the Persian Gulf.  In the alternative, the Veteran has indicated that he developed sudden onset of fatigue in 2006 while employed as a hydraulic technician while with the Oklahoma Air National Guard in Tulsa, Oklahoma, when his work conditions worsened as a result of more stress at work due to unrealistic demands and expectations.  He reported that he was prescribed Lexapro with good results (less fatigue and less irritability). 

The Veteran's service personnel records reflect that he served in the Persian Gulf from August 1990 to September 1992.  Thus, the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

However, the Board finds the probative, competent evidence does not indicate that the Veteran's chronic fatigue is related to an undiagnosed illness or other qualifying chronic disability or exposure to vaccines, chemicals, and/or environmental hazards.  

The Veteran was provided with a VA Gulf War Guidelines examination in April 2010, at which time he was diagnosed as having "fatigue associated with work stress."  Significantly, the examiner concluded, after a review of medical records, taking a history, performing a physical examination, and a review of the medical literature, that the Veteran the did not meet the criteria for chronic fatigue syndrome.  The examiner also opined that his alleged fatigue was less likely as not permanently aggravated or a result of any in service event/condition and/or any event condition that expressed itself within one year of discharge; rather, the examiner opined that the Veteran's current fatigue was at least as likely as not a result of post-service factors since his discharge from service.

The Veteran was provided with a VA chronic fatigue syndrome examination in January 2016, at which time the examiner opined that the Veteran never had any findings, signs, and symptoms attributable to chronic fatigue syndrome.  The examiner indicated that thyroid stimulating hormone (TSH) testing, vitamin B12 level testing, and complete blood count (CBC) testing were all within normal limits.  As such, although the examiner concluded that the Veteran exhibited fatigue, she opined that his symptoms were not consistent with a diagnosis of chronic fatigue syndrome.  Rather, the examiner opined that the Veteran's fatigue was most likely due to his poor sleep pattern, which was due to his depression and anxiety condition.  The examiner explained that the Veteran reported long term insomnia, with difficulty initiating and maintaining sleep, and that such sleep difficulty was commonly associated with mental health conditions such as depression and anxiety.  The examiner emphasized that it was important to distinguish between chronic fatigue syndrome (an uncommon cause of chronic fatigue symptoms) and idiopathic chronic fatigue.  Chronic fatigue syndrome accounted for only 1 percent to 9 percent of patients in a population with fatigue of at least six months' duration.

Here, the Board affords the January 2016 VA examiner's opinion significant probative value.  The record shows the VA examiner reviewed the Veteran's relevant medical history, to include the service treatment records and VA treatment records, and considered the Veteran's statements.  The VA examiner also completed a physical examination as well as clinical testing and provided an opinion as to the clinical findings.  In addition, the VA examiner provided adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez, 22 Vet. App. 295.  In this case, the VA examiner specifically attributed the Veteran's fatigue symptoms to his psychiatric symptomatology and associated sleep impairment.  As such, the Board finds there is affirmative evidence relating the Veteran's chronic fatigue to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  Therefore, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

In addition, the Board finds it determinative that the medical evidence does not demonstrate a diagnosis of chronic fatigue syndrome during the pendency of the appeal.  In addition, the clinical evidence does not reflect recent diagnoses of this disability prior to the Veteran filing a claim for disability benefits.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Evidence must show that the veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met if the disability was present at any point during the claim period).  In the absence of proof of a present disability, there can be no valid claim for chronic fatigue syndrome.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Rather, the VA examiner opined that the Veteran's fatigue symptoms were most likely due to his poor sleep pattern, which was due to his depression and anxiety condition.  As indicated above, the issue of entitlement to service connection for an acquired psychiatric disorder has been raised by the record in the Veteran's appeal, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it has been referred to the AOJ for appropriate action.  In as much as the Veteran's fatigue is one of many symptoms within a larger constellation of psychiatric symptomology, he can pursue compensation for those symptoms as part and parcel of the acquired psychiatric disorder claim that has been referred to the AOJ.

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has not demonstrated that he has medical expertise and is thus considered a layperson when it comes to medical questions.  Whether feelings of fatigue mean that he has chronic fatigue syndrome is a complex question given that fatigue does not necessarily equate to chronic fatigue syndrome but, as is a matter of common knowledge, can arise from other causes.  Hence, while the Veteran is competent to report the symptoms he experiences, he is not competent to diagnose chronic fatigue syndrome.  
 
As such, the Board finds that the preponderance of the evidence is against a grant of service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness or other qualifying chronic disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Joint Pain & Muscle Pain

The Veteran also seeks entitlement to service connection for joint pain and muscle pain, to include as due to undiagnosed illness or medically unexplained chronic multisymptom illness.  Specifically, the Veteran reported pain in his ankle, elbow and forearm, hands and fingers, hip and thigh, knee and lower leg, wrist, and feet.

At the outset, the Board emphasizes that the Veteran's complaints of joint and muscle pain have already resulted in grants of entitlement to service connection for a right wrist condition, a right hand thumb condition, a left hand condition, a right elbow condition, a right knee condition status post atroscopy for meniscus injury, left knee osteoarthritis, left ankle condition, right hand little finger condition, and left hand little finger condition.  These grants of entitlement to service connection were based on diagnosed, traumatic injuries to these joints documented in the Veteran's service treatment records.  

The Veteran was provided with a VA Gulf War examination in January 2016, at which time the examiner opined that the Veteran did not have a report of diffuse muscle pain or tenderness, except as part of the symptoms of pain at the individual joints.  
The Board acknowledges that the Veteran has also been diagnosed with orthopedic disabilities for which service connection has not been granted, to include disabilities of the hips and feet.  

The Veteran was provided with a VA Gulf War Guidelines examination in April 2010, at which time he complained of joint pain with a duration of 10 years which affected his thumbs, left shoulder, left knee, right knee, right hip, left ankle, and left great toe; however, he denied any muscle pain at that time.  The examiner diagnosed the Veteran as having right knee status post atroscopy for meniscus injury, left knee pain, bilateral thumb pain, left shoulder pain, right hip pain, left ankle pain, and left great toe pain.  However, although the examiner related the Veteran's complaints of generalized joint pain to known diagnoses specific to each joint, the examiner did not provide any etiological opinions with respect to these orthopedic diagnoses.

The Veteran was provided with a VA hip and thigh conditions examination in January 2016, at which time he was diagnosed as having right and left hip strain.  However, the examiner opined that the hip condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner concluded, after a review of medical records, taking a history, performing a physical examination and a review of the medical literature, that the bilateral hip strain was less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and was at least as likely as not permanently aggravated or a result of obesity and more recent wear and tear.  In addition, the examiner opined that the hip strain was not caused by and/or worsened by an already service-connected disability.  The natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.

Moreover, the examiner noted that the Veteran's hip strain symptoms were of a relatively recent onset, and there was no evidence in the service treatment records of this condition during his time of active duty military service.  The Veteran did not describe any factors that seemed to cause or aggravate the symptoms, thus the examiner opined that it was less likely as not that the hip strain was aggravated by any of the Veteran's service connected conditions.  Rather, the examiner indicated that the hip strain was a musculoskeletal condition, due to direct physical and mechanical forces working directly on the joints.  Thus, she opined that it was less likely as not that such a condition would be due to environmental/toxic exposure in Southwest Asia.

The Veteran was also provided with a VA foot conditions examination in January 2016, at which time he was diagnosed as having left foot hallux valgus.  However, the examiner opined that the condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner concluded, after a review of medical records, taking an oral history from the Veteran, performing a physical examination, and a review of the medical literature, that the Veteran's hallux valgus was less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and was at least as likely as not permanently aggravated or a result of inherent factors and genetic factors.

The examiner also opined that the conditions were not caused by and/or worsened by an already service-connected disability.  The natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  The Veteran alleged that the left foot condition was due to his having stubbed the toe while playing sports in approximately 1980.  However, the examiner found that there was no evidence in the medical literature that any kind of trauma would necessarily lead to the later development of hallux valgus, and neither did standing while doing labor contribute to the condition.  Although the exact etiology was not known, the examiner indicated that individual patient factors and genetics seemed to play the biggest role.  The examiner emphasized that even though the exact etiology of the diagnosed hallux valgus was not known, by no means should it be considered a mysterious condition without an etiology.  Rather, hallux valgus was a "very common" condition in the general population.  The examiner concluded that there was no evidence that any kind of toxic environmental factors in Southwest Asia had any bearing on the development of this condition.

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran is certainly competent to describe feelings of pain, however, the etiology of his pain, and to what condition, if any, it is properly attributed to, is not a simple question and not one answerable by mere observation of one's senses.  As such, it is not a question that can be competently answered by a layperson, such as the Veteran.  

The Board reiterates that the Veteran's manifestations of joint pain have already been separately service connected as a right wrist condition, a right hand thumb condition, a left hand condition, a right elbow condition, a right knee condition status post atroscopy for meniscus injury, left knee osteoarthritis, left ankle condition, right hand little finger condition, and left hand little finger condition.  The VA examiner indicated that the Veteran did not report muscle pain or tenderness which was separate and distinct from the symptom of pain at each individual joint.  Moreover, the examiner opined that the Veteran's diagnosed bilateral hip and hallux valgus were less likely than not related to service (to include exposure to toxic environmental factors in Southwest Asia) or caused or aggravated by any service-connected disability.  As there is affirmative evidence relating the Veteran's bilateral hip strain and hallux valgus to post-service causes other than being in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).
 
As such, the Board finds that the preponderance of the evidence is against additional grants of service connection for joint pain and/or muscle pain, to include as due to an undiagnosed illness or other qualifying chronic disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for joint pain, to include as due to undiagnosed illness or medically unexplained chronic multisymptom illness, is denied.

Service connection for unspecified muscle pain, to include as due to undiagnosed illness or medically unexplained chronic multisymptom illness, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


